Citation Nr: 0119498	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-05  046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 7, 1999 
for the award of a 50 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

REMAND

The veteran served on active duty September 1968 to October 
1971 and from October 1973 to December 1979.  

The report of the October 1999 VA examination indicates that 
the veteran was receiving psychiatric care at the VA facility 
in Fayetteville, Arkansas, where he had been treated since 
approximately 1994.  At his April 2001 hearing, the veteran 
testified that he had been receiving outpatient treatment for 
his PTSD at the Fayetteville, Arkansas outpatient facility 
since 1994.  The record shows that the RO obtained treatment 
records from the North Little Rock VA facility in 1993, but 
that the RO has not obtained treatment records from the VA 
facility in Fayetteville.  

Under certain circumstances, VA treatment records may be 
informal claims for increase.  See 38 C.F.R. § 3.157.  
Consequently, a remand is necessary for the following 
actions:

1  The RO should take all appropriate 
action to obtain relevant reports of VA 
treatment, in particular, that provided 
at the Fayetteville, Arkansas VA 
outpatient clinic.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

2.  The RO then should review the 
veteran's claim in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




